DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: 
In line 19 of page 8: “… the power supply circuit in present …” … should be changed into --… the power supply circuit is present …--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 4, 6, 9-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamibayashi (U.S. Pub. No. US 2010/0110094 A1).

As to claim 1, Kamibayashi (Figs. 1-20) teaches a display device (a display apparatus; Figs. 3-9) comprising 
-	a plurality of image adjustment elements (a first image quality adjusting circuit 50A, a controller 20 and an image outputting portion 70, and a second image quality adjusting circuit 50B, a controller 20 and an image outputting portion 70) to perform an image adjustment process (a contrast adjusting portion 51, a luminance adjusting portion 52, a color tone adjusting portion 53, and a gamma value adjusting portion 54) of adjusting image data (a first image signal and a second image signal) (Fig. 5), wherein 
-	each of the image adjustment elements (the first image quality adjusting circuit 50A, the controller 20 and the image outputting portion 70, and the second image quality adjusting circuit 50B, the controller 20 and the image outputting portion 70) performs the image adjustment process (the contrast adjusting portion 51, the luminance adjusting portion 52, the color tone adjusting portion 53, and the gamma value adjusting portion 54) on the image data (the first image signal and the second image signal) to be processed to obtain adjusted image data (a first image data DT1 and a second image data DT2; Figs. 5 and 9) as the image data after adjustment ([0068], lines 5-11; Fig. 5; [0079], lines 1-4; Fig. 9), 
-	the plurality of image adjustment elements include a first image adjustment element (a first image quality adjusting circuit 50A, a controller 20 and an image outputting portion 70) and a second image adjustment element (a second image quality adjusting circuit 50B, a controller 20 and an image outputting portion 70) (Fig. 5), and 
-	the display device (the display apparatus) performs a comparison process ([0087], lines 1-6; Fig. 10) of comparing first adjusted image data (a first image data DT1) as the adjusted image data obtained by the first image adjustment element (the first image quality adjusting circuit 50A, the controller 20 and the image outputting portion 70) performing the image adjustment process (the contrast adjusting portion 51, the luminance adjusting portion 52, the color tone adjusting portion 53, and the gamma value adjusting portion 54) and second adjusted image data (a second image data DT2) as the adjusted image data obtained by the second image adjustment element (the second image quality adjusting circuit 50B, the controller 20 and the image outputting portion 70) performing the image adjustment process (the contrast adjusting portion 51, the luminance adjusting portion 52, the color tone adjusting portion 53, and the gamma value adjusting portion 54) (Figs. 5 and 9-10).

As to claim 4, Kamibayashi teaches 
-	wherein when a result of the comparison process indicates that the first adjusted image data (the first image data DT1) and the second adjusted image data (the second image data DT2) do not match (difference in luminance level between attention pixels > first threshold value), the display device (the display apparatus) determines that an anomaly is occurring in the display device (when the difference in luminance between the attention pixel of the first image data DT1 and that of the second image data is greater than the first threshold value, the comparison circuit 610 outputs a signal, indicating that the difference in luminance between both pixels is greater than the first threshold value; [0090], lines 14-21; NO in S1 of Fig. 11) (Figs. 5 and 9-11).

As to claim 6, Kamibayashi teaches the display device according to claim 4, 
-	wherein when it is determined that the anomaly is occurring, the display device outputs an anomaly signal (when the difference in luminance between the attention pixel of the first image data DT1 and that of the second image data is greater than the first threshold value, the comparison circuit 610 outputs a signal, indicating that the difference in luminance between both pixels is greater than the first threshold value; [0090], lines 14-21; NO in S1 of Fig. 11) (Figs. 5 and 9-11).

As to claim 9, Kamibayashi teaches 
-	wherein the display device (the display apparatus) performs the comparison process (difference in luminance level between attention pixels ≤ first threshold value?; S1 in Fig. 11) of comparing a part (attention pixels) of the first adjusted image data (the first image data DT1) and a part (attention pixels) of the second adjusted image data (the second image data DT2) (Figs. 5 and 9-11).

As to claim 10, Kamibayashi teaches 
-	wherein the display device (the display apparatus) performs the comparison process including a process of comparing a first parameter value (a luminance level) to be used by the first image adjustment element (the first image quality adjusting circuit 50A, the controller 20 and the image outputting portion 70) to perform the image adjustment process (the contrast adjusting portion 51, the luminance adjusting portion 52, the color tone adjusting portion 53, and the gamma value adjusting portion 54) and a second parameter value (a luminance level) to be used by the second image adjustment element (the second image quality adjusting circuit 50B, the controller 20 and the image outputting portion 70) to perform the image adjustment process (the contrast adjusting portion 51, the luminance adjusting portion 52, the color tone adjusting portion 53, and the gamma value adjusting portion 54) (Figs. 5 and 9-10).

As to claim 11, Kamibayashi teaches wherein 
-	the first image adjustment element (the first image quality adjusting circuit 50A, the controller 20 and the image outputting portion 70) performs the image adjustment process (the contrast adjusting portion 51, the luminance adjusting portion 52, the color tone adjusting portion 53, and the gamma value adjusting portion 54) to obtain the first adjusted image data (the first image data DT1) (Figs. 5 and 9-11), 
-	the first image adjustment element (the first image quality adjusting circuit 50A, the controller 20 and the image outputting portion 70) obtains the second adjusted image data (the second image data DT2) from the second image adjustment element (the second image quality adjusting circuit 50B, the controller 20 and the image outputting portion 70) (Figs. 5 and 9-11), 
-	the second image adjustment element (the second image quality adjusting circuit 50B, the controller 20 and the image outputting portion 70) performs the image adjustment process (the contrast adjusting portion 51, the luminance adjusting portion 52, the color tone adjusting portion 53, and the gamma value adjusting portion 54) to obtain the second adjusted image data (the second image data DT2) (Figs. 5 and 9-11), and 
-	the second image adjustment element (the second image quality adjusting circuit 50B, the controller 20 and the image outputting portion 70) obtains the first adjusted image data (the first image data DT1) from the first image adjustment element (the first image quality adjusting circuit 50A, the controller 20 and the image outputting portion 70) (Figs. 5 and 9-11).

As to claim 12, Kamibayashi teaches 
-	wherein each of the first image adjustment element (the first image quality adjusting circuit 50A, the controller 20 and the image outputting portion 70) and the second image adjustment element (the second image quality adjusting circuit 50B, the controller 20 and the image outputting portion 70) performs the comparison process (difference in luminance level between attention pixels ≤ first threshold value?; S1 in Fig. 11) (Figs. 5 and 9-11).

As to claim 14, Kamibayashi teaches 
-	wherein the display device (the display apparatus) performs the comparison process (difference in luminance level between attention pixels ≤ first threshold value?; S1 in Fig. 11) in a time period during which the display device (the display apparatus) does not perform the image adjustment process (the contrast adjusting portion 51, the luminance adjusting portion 52, the color tone adjusting portion 53, and the gamma value adjusting portion 54) (the comparison process done by the differential circuit 600 and the comparison circuit 610 uses the first image data DT1 and the second image data DT2 generated by the first image quality adjusting circuit 50A and the second image quality adjusting circuit 50B) (Figs. 5 and 9-11).

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kamibayashi in view of Ijima (U.S. Patent No. US 9,165,532 B2).

As to claim 2, Kamibayashi teaches the display device according to claim 1, 
-	wherein [each of] the first image adjustment element (the first image quality adjusting circuit 50A, the controller 20 and the image outputting portion 70) and the second image adjustment element (the second image quality adjusting circuit 50B, the controller 20 and the image outputting portion 70) includes a source control unit (an image outputting portion 70) to control a source voltage as a voltage for the display device (a liquid crystal panel 110) to display an image based on the adjusted image data (the first image data DT1 and the second image data DT2) (Figs. 5 and 9).
Kamibayashi does not teach [wherein] each of the first image adjustment element and the second image adjustment element includes a source control unit.
Ijima (Figs. 1-8) teaches 
[wherein] each of the first image adjustment element (an image-signal-line drive circuit 11) and the second image adjustment element (an image-signal-line drive circuit 12) includes a source control unit (a source driver circuit 27) (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a master/slave configuration as taught by Ijima in a display apparatus of Kamibayashi because a master/slave configuration has the advantage of edge-triggered, making it easier to use in larger circuits.

As to claim 3, Kamibayashi teaches wherein 
-	the source control unit (the image outputting portion 70) has a function to perform D/A conversion (by inherency in a source driver of a display device) on a digital value (a first threshold value) indicated by the adjusted image data (the first image data DT1 and the second image data DT2) (Figs. 5, 9-11), and 
-	the source control unit (the image outputting portion 70) performs the comparison process (comparison in a comparison circuit 610; Fig. 10) using the digital value (the first threshold value) on which the D/A conversion (by inherency in a source driver of a display device) is not performed (Figs. 5, 9-11).

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kamibayash in view of Lee (U.S. Pub. No. US 2019/0080464 A1).

As to claim 5, Kamibayash teaches the display device according to claim 1, wherein 
-	the display device (the display apparatus) repeatedly ((P1 and D1) to (P9 and D9)) performs the comparison process (a-2 comparison) (Fig. 12), and 
-	when the comparison process (a-2 comparison) is repeatedly ((P1 and D1) to (P9 and D9)) performed to yield a result indicating that the first adjusted image data (the first image data DT1) and the second adjusted image data (the second image data DT2) do not match (difference in luminance level between attention pixels > first threshold value) [a plurality of times], the display device (the display apparatus) determines that an anomaly is occurring in the display device (when the difference in luminance between the attention pixel of the first image data DT1 and that of the second image data is greater than the first threshold value, the comparison circuit 610 outputs a signal, indicating that the difference in luminance between both pixels is greater than the first threshold value; [0090], lines 14-21; NO in S1 of Fig. 11) (Figs. 5 and 9-11).
Kamibayash does not teach a plurality of times.
Lee (Figs. 1-10) teaches 
-	a plurality of times (The stereo matching apparatus 100 may perform the left-right consistency check for each pixel for the previous frame, for example.  If respective differences in disparity mappings with respect to the left image of the previous frame and with respect to the right image of the previous frame are less than or equal to a set threshold, for example, the stereo matching apparatus 100 may determine that the confidence is high; [0084], lines 1-12; Figs. 3 and 7B; in other words, if the respective differences are greater than the set threshold, the stereo matching apparatus 100 may determine that the confidence is low, that is, anomaly).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a disparity map of the frame as taught by Lee in a display apparatus of Kamibayashi because the disparity map provides a measurement for confidence such as high or low.

9.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kamibayash in view of Morino (U.S. Patent No. US 8,583,999 B2).

As to claim 7, Kamibayashi teaches the display device according to claim 4.
Kamibayashi does not teach further comprising a register to store information, wherein when it is determined that the anomaly is occurring, the display device stores, in the register, information indicating that the anomaly is occurring.
	Morino (Figs. 1-5) teaches further comprising 
-	a register (an interrupt control information register 130) to store information (interrupt control information) (Fig. 1), 
-	wherein when it is determined that the anomaly is occurring, the display device stores, in the register, information indicating that the anomaly is occurring (By asserting an interrupt control signal by the interrupt control circuit 124, a CRC mismatch interrupt request is submitted and a corresponding interrupt process is performed by the CPU.  The interrupt process performs information setting of the interrupt control information register 130 to release the interrupt (S110); col. 9, lines 54-59; Figs. 1-2 and 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a register as taught by Morino in a display apparatus of Kamibayashi because a register is a small and fast storage which holds the data that the CPU is currently processing.

As to claim 8, Morino teaches the display device according to claim 7, -	wherein the register (the interrupt control information register 130) is configured to be accessible by an external device (a RAM (Random Access Memory) 13) from outside the display device (Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a register as taught by Morino in a display apparatus of Kamibayashi because a register is a small and fast storage which holds the data that the CPU is currently processing.

Allowable Subject Matter
10.		Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, Kamibayashi, Ijima, Lee and Morino, either individually or in combination, does not teach a limitation “wherein in a first time period during which the first image adjustment element performs the image adjustment process, the second image adjustment element performs the image adjustment process to obtain the second adjusted image data to be used by the first image adjustment element in the comparison process, in a second time period during which the second image adjustment element performs the image adjustment process, the first image adjustment element performs the image adjustment process to obtain the first adjusted image data to be used by the second image adjustment element in the comparison process, and the first time period and the second time period do not overlap each other” of claim 13 in combination with the base claim and any intervening claim.  


Conclusion
11.		The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yata (U.S. Pub. No. US 2018/0124364 A1) is cited to teach a display device including an optical modulation element, a polarization control element, a polarization separation element, and a projector.
Abe (U.S. Pub. No. US 2011/0162068 A1) is cited to teach an authentication apparatus performing local and global corrections on image data, in which local correction uses the shape of a local line indicated by line information contained in a neighboring region on image data whose feature value extracted from the shape of a line is used for authentication and global correction uses the shape of a global line indicated by line information contained in a region larger than the neighboring region.

Inquiries
12.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWANG-SU YANG whose telephone number is (571)270-7307. The examiner can normally be reached on (571)270-7307 from Monday-Friday during 9:00AM-6:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/KWANG-SU YANG/Primary Examiner, Art Unit 2691